Citation Nr: 0713320	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  96-42 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to April 8, 1996 for a 
rating higher than 20 percent for degenerative disc disease 
of the lumbosacral spine with lumbosacral strain.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
November 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal originally from a May 1996 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board denied this appeal in a January 2006 decision, and 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  While the veteran's case was 
pending at CAVC, he veteran died.  Based on that information, 
CAVC issued a January 2007 Order in which it vacated the 
Board's decision and dismissed the dismissed the appeal to 
CAVC.  


FINDING OF FACT

The veteran died in November 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet.App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


